Citation Nr: 0733864	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  04-16 561A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
50 percent for generalized anxiety disorder with depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel




INTRODUCTION

The veteran had active military service from December 1969 to 
October 1974.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a July 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional evidence was received subsequent to the issuance 
of the March 2007 supplemental statement of the case (SSOC). 
This evidence, which was not reviewed by the Agency of 
Original Jurisdiction (AOJ), was received by the Board in May 
2007.  In an August 2007 letter, the Board informed the 
veteran that it had received this evidence and that he had 
the right to have the AOJ review the evidence before the 
Board did. The veteran was also informed that this right 
could be waived if a response was submitted within 45 days; 
if no response was received, the Board would have to remand 
the appeal to the AOJ. The veteran did not respond to this 
letter within the allotted time. As such, the Board must 
remand the veteran's claim to the RO for consideration of 
this additional evidence. See 38 C.F.R. §§ 19.37(b), 
20.1304(c) (2006).

The appellant receives routine treatment at the Elgin Clinic 
in Illinois.  While this case is in remand status, the RO 
should obtain all records of current treatment.  

Accordingly, the case is REMANDED for the following action:

1.  All treatment records from the Elgin 
VA Clinic in Illinois from January 2007 
should be obtained and associated with 
the claims file.

2.  The case should again be reviewed on 
the basis of the additional evidence.  If 
the benefit sought is not granted in 
full, the veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



